Name: Commission Implementing Regulation (EU) 2017/1530 of 7 September 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval period of the active substance quizalofop-p-tefuryl (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  marketing
 Date Published: nan

 8.9.2017 EN Official Journal of the European Union L 232/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1530 of 7 September 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval period of the active substance quizalofop-p-tefuryl (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) In view of the time and resources necessary for completing the assessment of applications for the renewal of approvals of the large number of active substances the approvals of which are expiring between 2019 and 2021, Commission Implementing Decision C/2016/6104 (3) established a work programme grouping together similar active substances and setting priorities on the basis of safety concerns for human and animal health or the environment as provided for in Article 18 of Regulation (EC) No 1107/2009. (3) Active substances propaquizafop, quizalofop-p-ethyl and quizalofop-p-tefuryl have approvals which were originally expiring between 2019 and 2021. Considering that the three substances are ester variants of quizalofop, they share similar properties. Taking into account Implementing Decision C/2016/6104, the hazard properties of quizalofop-p-tefuryl (4) and the fact that the three substances have important similarities, it is appropriate to group them together in order to align the timing of their assessment and the peer-review process carried out by the European Food Safety Authority. Consequently, the dossiers for the three substances should be submitted to their respective rapporteur Member States within the same time frame. (4) The approvals of propaquizafop and quizalofop-p-ethyl expire on 30 November 2021. In order to align the timing of the assessment of the substance quizalofop-p-tefuryl with the assessment of the other two substances the approval period of the substance quizalofop-p-tefuryl should be extended. (5) An application for the renewal of the approval of quizalofop-p-tefuryl was submitted in accordance with Commission Implementing Regulation (EU) No 844/2012 (5). (6) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where no supplementary dossier in accordance with Implementing Regulation (EU) No 844/2012 is submitted no later than 30 months before the expiry date laid down in Article 1 of this Regulation, the Commission will set the expiry date at the same date as before this Regulation or at the earliest date thereafter. (7) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of the active substance referred to in this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. As regards cases where the Commission will adopt a Regulation providing for the renewal of the active substance referred to in this Regulation, the Commission will endeavour to set, as appropriate under the circumstances, the earliest possible application date. (8) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In the sixth column, expiration of approval, of entry 279, in Part A of the Annex to Implementing Regulation (EU) No 540/2011, the date 30 November 2019 relating to Quizalofop-P-tefuryl, is replaced by the date 30 November 2021. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) OJ L 153, 11.6.2011, p. 1. (3) Commission Implementing Decision of 28 September 2016 on the establishment of a work programme for the assessment of applications for the renewal of approvals of active substances expiring in 2019, 2020 and 2021 in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council (OJ C 357, 29.9.2016, p. 9). (4) European Chemicals Agency Committee for Risk Assessment (RAC) Opinion proposing harmonised classification and labelling at EU level of Quizalofop-P-tefuryl. Adopted 3 June 2016. (5) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26).